Citation Nr: 0403417	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.  He died in April 2001.  The appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in part, denied service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  According to his death certificate, the veteran died in 
April 2001 at age 75 from acute respiratory failure due to 
congestive heart failure, coronary artery disease, and 
chronic obstructive pulmonary disease; peptic ulcer disease 
and acute renal failure were conditions listed as 
contributing to death.

2.  At the time of his death, service connection was in 
effect for conjunctivitis and residuals of a right ankle 
sprain, each condition evaluated as noncompensable (i.e., 0 
percent disabling).

3.  None of the conditions causing or contributing to death 
were present in service, nor was cardiovascular renal disease 
or peptic ulcer disease manifested during the first post-
service year.

4.  A disability of service origin or a disability 
proximately due to or the result of a service-connected 
disability is not shown to have precipitated death or played 
any other part or role in death.  


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The official death certificate shows the veteran died on 
April [redacted], 2001, at age 75, from acute respiratory failure of 
several days duration due to congestive heart failure of 
several days duration, coronary artery disease of years' 
duration, and chronic obstructive pulmonary disease of years' 
duration.  Peptic ulcer disease and acute renal failure were 
conditions contributing to death, but not resulting in the 
underlying cause of death.  An autopsy was not performed.  At 
the time of the veteran's death, service connection was in 
effect for conjunctivitis and residuals of a sprained right 
ankle, each condition evaluated as noncompensable since the 
late 1940s.

A service medical record, dated in December 1944, indicates 
the veteran had a dry, moderate cough, with sore throat.  The 
assessment was pharyngitis/bronchitis.  There were no 
reported recurrences of pharyngitis/bronchitis during 
service.  Other service medical records show that the veteran 
was treated for a sprain of the right ankle and for a first 
degree burn of the conjunctivae, in March 1945, after a shell 
hit a tank in which he was riding.  There is no reference to 
treatment for pneumonia following this episode in which the 
shell hit the tank, nor does the record reflect that the 
veteran sustained a shrapnel wound at the time.  There is 
also no service department record of the veteran's having 
been captured by the Germans after the tank was fired upon.  

Service medical records do not show the veteran had 
cardiovascular or renal defects during service.  The 
pulmonary, cardiovascular, genitourinary and digestive 
systems were evaluated as normal on an examination in June 
1946 for service separation.  

Received during the period from November 2001 to January 2002 
were reports from private medical providers.  They include 
clinical records, dated from June 1997 to April 2001, from 
Joseph C. Koval, M.D., and clinical records, dated from July 
1993 to December 2000, from John Diakiw, M.D.  Cumulatively, 
these records concern the veteran's treatment for chronic 
obstructive pulmonary disease, peptic ulcer disease and 
coronary artery disease.  

Also added to the record in January 2002 was the report of 
the veteran's terminal hospitalization at Moses Taylor 
Hospital, from March 31, 2001 to April [redacted], 2001.  This report 
shows he had a history of end-stage chronic obstructive 
pulmonary disease and coronary artery disease and, 
previously, a history of peptic ulcer disease with prior 
gastric surgery.  There had been multiple recurrent 
admissions for chronic obstructive pulmonary disease 
exacerbations with bronchitis.  For the current admission, he 
had an exacerbation of congestive failure, in addition, and 
most likely on the basis of his progressive chronic 
obstructive pulmonary disease.  He developed acute renal 
failure and continued to deteriorate with progressive 
renal failure and progressive respiratory failure and 
succumbed to acute respiratory failure secondary to long-term 
chronic obstructive pulmonary disease and emphysema.  

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the appellant by letter dated in 
June 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She was advised 
that it was her responsibility to either send records of the 
veteran's treatment by private medical providers or to 
provide a properly executed release so that VA could request 
the records for her.  Further, the rating decision appealed 
and the statement of the case (SOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the appellant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

As for the duty to assist, the veteran's service medical 
records are on file.  A memorandum from the Army's Adjutant 
General Office, dated in July 1946, shows that available 
service medical records were sent to VA.  Some of the service 
medical records may have been destroyed in a fire in 1973 at 
a records repository.  But the appellant's allegation that 
all of the veteran's service medical records were destroyed 
in that fire is simply unsubstantiated.  

Besides the service medical records, the veteran's VA 
treatment records were obtained and associated with the 
claims file.  The appellant also provided authorizations, and 
the veteran's private medical records were obtained too.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The appellant 
was asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She also was 
advised what evidence VA had requested and notified in the 
statement of the case and supplemental statements of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

A substantially complete application for the benefit at issue 
was received in May 2001.  Thereafter, in a February 2002 
rating decision, the claim was denied.  Only after that 
rating action was promulgated did the RO provide notice to 
the appellant regarding the evidence she must provide and the 
evidence that VA would obtain on her behalf.  That notice was 
provided in correspondence dated in June 2002.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, strictly 
following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Following the rating decision, the claimant would have to 
file a new notice of disagreement, a new statement of the 
case would be required, and finally the submission of a new 
substantive appeal by the claimant.  The prior actions of the 
claimant would be nullified by a strict reading of Pelegrini 
and essentially place the claimant at the end of the line of 
cases waiting to be adjudicated.  As noted above, this claim 
was received in May 2001, more than two years ago.

The Board does not believe that voiding the February 2002 
rating decision is in this appellant's best interests.  
Simply put, as discussed above with respect to the 
preliminary duties to notify and assist, the appellant was 
provided every opportunity to submit evidence supporting her 
claim.  She was provided notice of the governing laws and 
regulations.  She was provided notice of what evidence she 
needed to submit personally, and notice of what evidence VA 
would obtain on her behalf.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to her.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duties to notify and assist her 
as contemplated by the applicable provisions, including the 
VCAA, have been satisfied.  So the Board may proceed to 
adjudicate her claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Legal Criteria

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while in 
service, or for aggravation during service of a preexisting 
condition beyond its natural progression.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a).  Service connection also 
may be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  In addition, certain chronic 
diseases, including cardiovascular-renal disease and peptic 
ulcer disease, will be presumed to have been incurred in 
service if they were manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  This presumption is rebuttable by probative evidence 
to the contrary, however.



As for service connection for cause of death, there are 
certain other specific requirements:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

(1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

(2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3)	Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4)	There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

According to the medical evidence of record, chronic 
obstructive pulmonary disease and coronary artery disease, 
the two underlying conditions that brought about the 
veteran's death from acute respiratory failure and congestive 
heart failure, were not shown to be present before the early 
1990s.  That was more than 40 years after his service in the 
military ended.  In addition, peptic ulcer disease, one 
condition listed as contributing to his death, also was not 
shown to be present until the early 1990s, while acute renal 
failure, the other condition listed as contributing to his 
death, was not first demonstrated until during his final 
illness.  All of this occurred many, many years after service 
and even well beyond the applicable one-year presumptive 
period following service.  So there is no basis for granting 
service connection for the cause of the veteran's death on 
the grounds of a disability that was incurred in service or 
that may be presumed to have been incurred in service.  

The medical evidence also does not demonstrate that service-
connected disabilities, either alone or in combination, 
resulted in the terminal chronic obstructive lung disease, 
coronary artery disease, or the accompanying acute renal 
failure or peptic ulcer disease.  It is not shown, either, 
that any of the service-connected disabilities otherwise 
increased the severity of these fatal conditions.  
Accordingly, no basis is provided for granting service 
connection for the cause of the veteran's death on the 
alternative theory that a service-connected disorder was 
etiologically related to any condition that was the immediate 
cause of death.  

In support of her claim for death benefits, the appellant 
contends the veteran was thrown from his tank after it was 
hit by shrapnel; that he lay in mud and water for a time; and 
that he was picked up by German soldiers and left in a barn.  
She also claims he was rescued and hospitalized by American 
forces for pneumonia and bronchitis and that he was 
thereafter chronically susceptible to bronchitis.  
The service department records, however, do not indicate the 
veteran was taken as a prisoner of war (POW), ever detained 
or interned in any such capacity, or that he even was treated 
for pneumonia or experienced the symptoms of this condition.  
The medical evidence shows that a single isolated episode of 
bronchitis during service was an acute and transitory 
phenomenon that completely resolved prior to discharge 
without producing chronic residual disability.  The post-
service medical records first establish the presence of 
chronic bronchitis and chronic emphysema, both obstructive 
pulmonary diseases, many decades later-long after the 
veteran had completed his term of service.  



Also in support of her claim for death benefits, the 
appellant contends the veteran did not smoke until he joined 
the army when, for the first time, he was issued packs of 
cigarettes.  This is tantamount to alleging the veteran 
became a smoker during service and, implicitly, that tobacco 
use that began in service is linked to his fatal chronic 
obstructive pulmonary disease.  But even if true, this is no 
longer a viable basis for Dependency and Indemnity 
Compensation (DIC).  See 38 U.S.C.A. § 1103 (West 2002) and 
38 CFR § 3.300 (2003).  The effective date for this limiting 
law and regulation is June 9, 1998, prior to the current 
claim in this particular case.

Additionally, in one statement in support of her claim for 
death benefits, the appellant alleged that the veteran 
contracted pneumonia due to "injuries"-not specified by 
the appellant-which he sustained in battle and that, 
residually, this led to breathing and lung problems.  In 
another statement, she reported that he sustained shrapnel 
wounds during service.  The medical and other evidence of 
record, however, does not substantiate this allegation 
either.  There is no indication whatsoever the veteran 
sustained any shrapnel wounds from fragments of the shell 
that supposedly struck his tank.

The appellant's unsupported assertions are the only evidence 
suggesting that any of the conditions causing or contributing 
to the veteran's death are attributable to his military 
service.  But her assertions amount to opinions about a 
matter of medical causation.  And there is no indication from 
the record that she has any medical training or expertise.  
So as a lay person is not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder, 
even if ultimately fatal, there is no competent evidence 
linking any of the veteran's terminal conditions to his 
service in the military.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).



For all these reasons, the preponderance of the evidence is 
against the appellant's claim, meaning there is no reasonable 
doubt to resolve in her favor.  This being the case, her 
claim must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



